MORRIS, J.
Plaintiff’s assignments of error are all directed to the charge to the jury.
Plaintiff argues that the trial court failed to apply the law of the case to the facts in evidence as required by G.S. 1-180.
The exception on which this assignment of error is based is to the charge on the first issue.
The court had previously summarized the evidence, instructed on burden of proof; defined actionable negligence, foreseeability, and proximate cause; instructed with respect to what constitutes negligence per se; summarized and explained the applicable statutes; and again reminded the jury that plaintiff, in invoking the violation of one or more of those statutes as being the proximate cause of his damages, had the burden of proof by the greater weight of the evidence.
We are of the opinion, from an examination of the entire charge, that there is a substantial compliance with G.S. 1-180. This assignment of error is overruled.
*132The second assignment of error is directed to the charge of the court on the law applicable to skidding. Appellant contends that this was not warranted by the evidence in the case. The record, in our opinion, contains sufficient evidence to warrant the charge. The evidence is not conflicting with respect to the presence on the highway of a film of mud which completely covered the highway for a distance of some 35 feet. Defendant testified that she did not hit her brakes when she entered the mud, that it was so slippery “it just took control of the car”. That she and the plaintiff entered the muddy area at about the same time and “he came in it sliding the same way I did”. Plaintiff testified that the area was so slick you couldn’t control a car at a high rate of speed, but could at 15 to 20 miles per hour. Clyde E. Fisher, called as a witness for the defendant, testified that the mud was three or four inches deep across the road, that it was so .slippery there was “very little control with the car in it”.
Webster’s Third New International Dictionary defines “skid” thusly: “To slide without rotating (as a wheel held from turning while a vehicle moves onward)” and gives “slide” as a synonym for “skid”.
This assignment of error is overruled.
Appellant also contends that the trial judge committed reversible error in that he failed to define the term per se. The court, in charging on the law applicable to the first issue instructed the jury that plaintiff invoked the alleged violation of certain statutes. He then discussed those statutes and their provisions, instructing, as to some of them, that a violation thereof is negligence per se. It is true that at this point in his charge, he did not define per se of differentiate between negligence and negligence per se with reference to the violation of a statute. Plowever, later, in connection with that portion of his charge having to do with proximate cause, he instructed the jury substantially in the language of Cowan v. Transfer Co.,, and Carr v. Transfer Co., 262 N.C. 550, 138 S.E. 2d 228, and, we think, clearly defined for the jury negligence per se as related to the violation of a statute. It was not necessary for the court again to define it in setting out the statutes allegedly violated.
Appellant’s remaining assignment of error embraces his contention that the court committed prejudicial error in defining and explaining proximate cause and the element of foreseeability. Reading the charge contextually, we do not think the jury could have been confused or misled, particularly in view of thé fact that the *133court, after the charge on foreseeability, ■ instructed the jury as follows:
“Foreseeable injury is a requisite of proximate cause, and proximate cause is a requisite for actionable negligence, and actionable negligence is a requisite for recovery for any injury negligently inflicted. A proximate cause' is also a cause from which a person of ordinary prudence could have reasonably foreseen that such a result or some similar injurious result was probable under the facts as they existed.”
An examination of the entire charge does not, in our opinion, reveal reversible error.
AfBrmed.
Mallard, C.J., and Campbell, J., concur.